GUY, J.
This action was brought by plaintiff to recover damages for the breach of a contract of employment. The contract upon which plaintiff brings his action was for the employment of plaintiff as a salesman for six months from May 9, 1910, with a privilege of renewal for a further period of six months, which privilege was exercised. Plaintiff received no notice in May, 1911, the date of the expiration of the second six-months period, as to whether or not defendant intended to renew the contract. He continued to work for defendant, however, until his discharge on July 25, 1911, and he claims he was entitled to salary for the balance of a third six-months period.
Where a contract of hiring or employment is for a less term than a year, there is no presumption that the parties agreed to its renewal for the same period by reason of the continuance of the employment or holding over for a short time after the term ended. Caldwell v. Caldwell Co., 88 N. Y. Supp. 970; Barnes v. Summit Silk Mfg. Co., 113 N. Y. .Supp. 977, 979. There was no proof of any agreement for any new hiring for any specific term.
Judgment reversed, with costs, and complaint dismissed, with costs. All concur.